      Case 1:20-cr-00179-DLC Document 66 Filed 04/24/20 Page 1 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :            20Cr0179 (DLC)
                                         :
 PRINCE UKO,                             :                 ORDER
 JACOB SAGIAO,                           :
 MARYLYNN PENEUETA,                      :
 BRITT JACKSON,                          :
 JOSHUA FITTEN,                          :
 DONTAE COTTRELL,                        :
 ARINZE OBIKA,                           :
 NDUKWE ANYAOGU,                         :
 HERMAN BASS,                            :
 DAVID URO, and                          :
 VICTOR AHAIWE,                          :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     An initial conference in this action to be held by

telephone due to the COVID-19 pandemic is scheduled to occur on

May 8, 2020.   As the parties have been advised, at that

conference the defendants will be arraigned to the extent that

has not already occurred and a trial date will be chosen.             On

April 10, 2020, the Court provided the parties with three

alternative trial dates for their consideration.

     Ten of the eleven defendants have been presented and have

either retained counsel or have had counsel appointed to

represent them.   One defendant remains at large.        Prince Uko was

arraigned on March 20.    The remaining nine defendants have not

been arraigned.   All nine defendants have indicated their
      Case 1:20-cr-00179-DLC Document 66 Filed 04/24/20 Page 2 of 3
intention to waive their right to be present in court for their

arraignment and have signed written waivers recording that fact.

The Court understands that no defendant requires the assistance

of an interpreter.

     At the May 8 conference, the Court will confirm in colloquy

with each defendant that he or she consents to the conference

proceeding telephonically, and that the nine defendants who need

to be arraigned consent to their arraignment proceeding

telephonically and without an opportunity to appear in person

before the Court.    Assuming such consent is confirmed, the

arraignment of the nine defendants will then occur.         After the

Government recites the procedural history of this case and

outlines the nature of the evidence it intends to offer at any

trial, the Court will consult the parties regarding the

scheduling of the trial.    After a trial date is selected, a

schedule for motions will be set and the propriety of any

exclusion of time under the Speedy Trial Act will be addressed.

To assist in the conduct of the conference, it is hereby

     ORDERED that, if any of the defendants do not intend to

participate in the conference via telephone, in other words, at

all, counsel shall inform the Court by May 1, 2020.

     IT IS FURTHER ORDERED that by May 1, 2020 the parties shall

send to the Chambers email, CoteNYSDChambers@nysd.uscourts.gov,

each of the telephone numbers that each defendant and each

attorney will be using to access the May 8 conference.



                                    2
         Case 1:20-cr-00179-DLC Document 66 Filed 04/24/20 Page 3 of 3
     IT IS FURTHER ORDERED that the parties are reminded that

the dial-in credentials for the May 8 conference are the

following:

                  Dial-in:          888-363-4749
                  Access code:      4324948

The parties shall use a landline if one is available.



Dated:      New York, New York
            April 24, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
